ON MOTION TO DISMISS APPEAL
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
On behalf of the respondents, it is claimed on their motion to dismiss this appeal that at the time it was taken no final judgment had been rendered, and that therefore the appeal was premature, and should be dismissed.
1. A judgment is the final determination of the rights of the parties in the action or proceeding. Section 8794, N.C.L. 1929. A decision duly pronounced which finally determines and disposes of the action or proceeding is appealable. Nev. First Nat. Bank of Tonopah v. Lamb, 51 Nev. 162, 271 P. 691; Perkins v. Sierra Nev. S.M. Co., 10 Nev. 405; Calif. State Telegraph Co. v. Patterson, 1 Nev. 150. In Perkins v. Sierra Nev. S.M. Co., supra, it was held that a judgment is none the less final *Page 56 
because some future orders of the court may become necessary to carry it into effect.
2. The record discloses that the decision in the instant case was duly pronounced and finally disposed of the proceeding, in so far as it respects appellants and respondents as conflicting claimants under the will of James C. Dunphy, deceased.
The motion to dismiss the appeal is denied.